DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities: The specification requires titles for each section, such as “Background of the Invention,” “Summary of the Invention,” etc..  
Appropriate correction is required.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In regards to claim 1, the claim should read as follows: “A seal for measuring instruments, the seal comprising: a blockable rotor; a transparent body made from plastic and formed with a cylindrical cavity having a blind end and openings, which are formed on lateral sides of the cylindrical cavity and through which a flexible element passes, and formed with a rectangular cavity, which is installed at an open end of the cylindrical cavity and extends transversely with respect to the cylindrical cavity, wherein the cylindrical cavity and the rectangular cavity are interconnected, wherein the blockable rotor is housed within the cylindrical cavity so as to be rotatable in one direction with the help of flexible ratchet locks located on the blockable rotor that contact with longitudinal ribs located on an inner side of the cylindrical cavity, wherein the blockable rotor includes openings configured to be located coaxially with the openings of the cylindrical cavity so as to receive portions of the flexible element, wherein the blockable rotor is divided by a partition into two cavities for winding of the flexible sealing element on the blockable rotor when the blockable rotor is rotated in the one direction, wherein a blocking device is configured to be located 
In regards to claim 2, the claim should read as follows: “The seal according to claim 1, wherein a rectangular cavity is located in an outer side of the blocking device, external to the rectangular cavity of the transparent body, in which a device containing reference data for the seal is located.”
In regards to claim 3, the claim should read as follows: “A seal assembly comprises a plurality of the seals according to claim 1, with the blocking device of each seal being connected to at least one other seal of the plurality of seals with at least one jumper bar.”
In regards to claim 4, the claim should read as follows: “The seal according to claim 1, wherein when the blocking device is located within the rectangular cavity, the blocking device is in an installed state, and when the 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim is replete with indefinite language and has not been drafted in accordance with current U.S. practice.  Some examples of the indefinite language are: unclear relationships between recited components and the operation of the device, lack of antecedent basis issues, relative term issues, i.e. metes and bounds of the term “high-strength” cannot be ascertained, repetitive language, etc.  The examiner has set forth language in the objections above to correct all the indefinite language of claim 1.  This language is based on the examiner’s understanding of the device and its operation, which is based on the specification and drawings.
In regards to claim 2, the claim is replete with indefinite language, like that of claim 1, and has not been drafted in accordance with current U.S. practice.  Furthermore, the phrase “for applying reference data” suggests that the data itself, 
In regards to claim 3, the claim is replete with indefinite language, like that of claim 1, and has not been drafted in accordance with current U.S. practice.  Furthermore, the relationship between the assembly of claim 3 and the seal of claim 1 is unclear from the claim language.  Based on the specification and drawings, it is understood that the seal of claim 1 defines each seal of a plurality of seals, of which each seal is connected to at least one of the other seals of the plurality of seals by at least one jumper bar as shown in Figure 4, and will be examined as such.  The claim has been examined with the language set forth in the objections to claim 4 above.
In regards to claim 4, the claim is replete with indefinite language, like that of claim 1, and has not been drafted in accordance with current U.S. practice.  Furthermore, it is unclear if the “option” of the installation of the blocking device is part of the claimed invention, since the term “option” suggests not.  Claim 1 recites that the blocking device is located in the rectangular cavity of the transparent body, thereby removing the option of claim 4.  In light of the specification, claim 4 will be examined as reciting that when the blocking device is located within the rectangular cavity, as recited in claim 1, the blocking device is in an installed state, and when the blocking device is not located within the rectangular cavity, the blocking device is in a pre-installed state.  See claim objections above.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims have been examined with the language set forth in the claim objections above and determined to contain allowable subject matter based on this language.  It is strongly suggested that claims 1-4 be amended in accordance with the claim objections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Cerbari et al. (MD 4034 B1) discloses a seal comprising a blockable rotor 8, a transparent body 1, a flexible sealing element 4, and a blocking device 6 with projections 15 and 16 at one end that cooperates with a blocking cross-shaped element 19 of the blockable rotor to block rotation of the blockable rotor.  Cerbari et al. fails to disclose that a trapezoidal groove is formed between the two projections.  Merriam-Webster’s Dictionary defines a trapezoid as “a quadrilateral having only two sides parallel.”  As shown in Figure 4 of Cerbari et al., surfaces of the projections 15 and 16 create an L-shaped groove or space, however, the projections and the end of the blocking device do not include other surfaces such that the groove or space has two sides parallel, such that the groove or space is shaped like a trapezoid or at least approximately trapezoidal.  The examiner can find no motivation to modify the device of Cerbari et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 4, 2022